             Case 1:19-cv-00198-LY-SH Document 71 Filed 05/04/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS                    2g2Ay-L PM                  :O2
                                      AUSTIN DIVISION
LANI E. CLARK,                                     §                             1.)                t'   r   TEAA
                       PLAINTIFF,                  §
                                                   §
V.                                                 §           CAUSE NO. 1:19-CV-198
                                                   §
LOIS KOLKHORST,                                    §
                                                   §

                                                i) tiP)   al




         Before the court in the above-styled and numbered cause of action are Defendant Lois

Kolhorst's Notice of Possible Mootness filed February 23, 2021 (Doc. #66) and Plaintiff Lani E.

Clark's response filed February 25, 2021 (Doc. #67).

         This case was referred to a United States Magistrate Judge for resolution of nondispositive

motions and report and recommendation on dispositive motions. See 28 U.S.C.            §   636(b)(l)(A)-

(B); Fed. R. Civ. P. 72; Loc. R. W.D. Tex. App'x C, R. 1(c)-(d).

         The magistrate judge signed an order and report and recommendation on April 20, 2021

(Doc. #69) recommending that the court find that the case is not moot.

         A party may serve and file specific written objections to the proposed findings and

recommendations of a magistrate judge within 14 days after being served with a copy of the report

and recommendation and thereby secure de novo review by the district court.                         See 28

U.S.C.   §   636(b); Fed. R. Civ. P. 72(b). A party's failure to timely file written objections to the

proposed findings, conclusions, and recommendation in a report and recommendation bars that

party, except upon grounds of plain error, from attacking on appeal the unobjected-to proposed

factual findings and legal conclusions accepted by the district court. See Douglass            v.    United

Services Auto Ass 'n, 79 F.3d 1415 (5th Cir. 1996) (en banc).
         Case 1:19-cv-00198-LY-SH Document 71 Filed 05/04/21 Page 2 of 2



       The record shows that all parties had notice of the report and recommendations by April

20, 2021, and that objections were due on or before May 4, 2021. Kolkhorst filed objections to

the report and recommendation on May 3, 2021 (Doc. #70). In light of the objections, the court

undertakes a de novo review of the record and applicable law.

       The court is of the opinion that the objections do not raise issues that were not adequately

addressed in the report and recommendation. Therefore, finding no error, the court accepts and

adopts the report and recommendation filed in this case for substantially the reasons stated therein.

Accordingly,

       IT     IS   ORDERED that Kolkhorst's objections (Doc. #70) to the report and
recommendation of the United States Magistrate Judge are OVERRULED.

      IT IS   FURTHER ORDERED that the report and recommendation of the United States

Magistrate Judge (Doc. #69) is ACCEPTED AND ADOPTED by the court. The court finds that

there remains a live controversy in which the parties have an interest. Accordingly, the court finds

that the case is not moot. The court will reset this case for bench trial at a later date.

        The parties are reminded that no additional pleadings or motions shall be filed in this case

without leave of court except those that concern settlement, dismissal, or consent for a magistrate

judge to conduct all proceedings, including trial, and order the entry of judgment.

        SIGNED this                  day of May, 2021.




                                                    ITED STA




                                                   2
